                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

RICKY ALLEN WARD,                              )
     Plaintiff,                                )      Civil Action No. 7:19cv00305
                                               )
v.                                             )      MEMORANDUM OPINION
                                               )
TAZEWELL COUNTY                                )
SHERRIF DEPARTMENT, et al.,                    )      By: Michael F. Urbanski
    Defendants.                                )      Chief United States District Judge

       Plaintiff Ricky Allen Ward, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. On August 5, 2019, defendants Meneffee, Smith, and

Sheriff’s Department filed a motion to dismiss and, on August 6, 2019, the court issued a notice

pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 22 and 24.

On August 12, 2019, defendant Lane filed a motion to dismiss, and on August 13, 2019, the

court issued a notice pursuant to Roseboro. See ECF Nos. 25 and 27. On August 28, 2019,

defendant Lester filed a motion to dismiss, and on August 29, 2019, the court issued a notice

pursuant to Roseboro. See ECF Nos. 30 and 32. Each Roseboro notice gave Ward twenty-one

days to file a response to the motions and advised him that, if he did not respond, the court would

“assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with what the

Defendant[s] state[] in their responsive pleading(s).” See ECF Nos. 24, 27, and 32. The notices

further advised Ward that, if he wished to continue with the case, it was “necessary that Plaintiff

respond in an appropriate fashion,” and that if he failed to file a response within the time allotted,

the court “may dismiss the case for failure to prosecute.” Id. Ward did not respond to any of the

motions filed by defendants.      Therefore, the court will dismiss Ward’s complaint without

prejudice for failure to prosecute. However, on August 28, 2019, Ward filed a motion for leave

to amend his complaint, stating that, “[s]ince the filing of the original complaint[,] the plaintiff
has learned some of the defendant[s] names and details that need to be added to make clear each

officer’s actions in [the] original complaint.” Ward does not propose any of the amendments he

wishes to make. Accordingly, the court will grant Ward’s motion to the extent that he shall have

thirty (30) days to file an amended complaint. The amended complaint must be a new pleading

that stands by itself without reference to a complaint, attachments, or amendments already filed.

Ward’s filings to date will not be considered by the court and should not be referenced by

plaintiff in the proposed amended complaint. The amended complaint must specifically describe

how each defendant violated his rights. If Ward fails to file an amended complaint, this action

will be terminated.

       ENTER: This ____
                    4th day of October, 2019.
